              Case 5:19-cv-01485-SVK Document 57 Filed 10/27/20 Page 1 of 7




 1   James Fitzpatrick, Esq. (SBN: 129056)
     Charles Swanston, Esq. (SBN: 181882)
 2   FITZPATRICK & SWANSTON
 3   555 South Main Street
     Salinas, CA 93901
 4   Telephone: (831) 755-1311
     Facsimile: (831) 755-1319
 5
 6   Larry W. Lee (SBN 228175)
     Max W. Gavron (SBN 291697)
 7   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa Street, Suite 1250
 8   Los Angeles, California 90071
 9   Telephone: (213) 488-6555
     Facsimile: (213) 488-6554
10
     Attorneys for Plaintiff
11   JAVIER MENDOZA on behalf of himself and all
     other similarly situated employees
12
13   Attorneys for Plaintiff and the Class
14
15                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17    JAVIER MENDOZA on behalf of himself               Case No. 19-cv-01485-SVK
      and all other similarly situated employees,
18                                                      [AMENDED PROPOSED] JUDGMENT
19                   Plaintiff,                         AND ORDER GRANTING FINAL
                                                        APPROVAL OF CLASS ACTION
20            v.                                        SETTLEMENT
21    NATIONAL VISION, INC.; and DOES 1 to              Date:        October 27, 2020
22    100, inclusive,                                   Time:        10:00 A.M.
                                                        Courtroom:   6, 4th Floor
23                   Defendants.                        Judge:       Hon. Susan van Keulen
24
25
26
27
28
                                                    1

        [AMENDED PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS
                                 ACTION SETTLEMENT
               Case 5:19-cv-01485-SVK Document 57 Filed 10/27/20 Page 2 of 7




 1                                 [AMENDED PROPOSED] ORDER
 2          This matter came on for hearing on October 27, 2020, on Plaintiff Javier Mendoza’s
 3   (“Plaintiff” or “Class Representative”) Motion for Final Approval of Class Action and PAGA
 4   Settlement and for Judgment in this action on the terms set forth in the Settlement Agreement
 5   and Release of Claims (the “Settlement Agreement”) (Dkt. No. 48-1, Ex. A.) Due and adequate
 6   Notice having been given to the members of the Class and the California Labor and Workforce
 7   Development Agency (“LWDA”), and the Court having considered the Settlement Agreement,
 8   all papers and proceedings held herein, and all oral and written comments received regarding the
 9   proposed Class and PAGA Settlement, and having reviewed the entire record in this action,
10   Mendoza v. National Vision, Inc., Case No. 19-cv-01485-SVK (“the Action”), and good cause
11   appearing, finds that:
12          WHEREAS, Plaintiff has alleged claims against Defendant National Vision, Inc.
13   (“Defendant”) (Defendant and Plaintiff collectively, the “Parties”), on behalf of himself, all
14   current and former employees who were employed by National Vision, Inc. within the State of
15   California in a non-exempt, hourly position at any time from November 13, 2014, through April
16   30, 2020, and the State of California (including the LWDA); and
17          WHEREAS, on November 13, 2018, Plaintiff commenced this action in Superior Court
18   for the State of California, County of Monterey, alleging causes of action for (1) failure to
19   provide meal periods or compensation in lieu thereof; (2) failure to provide rest periods or
20   compensation in lieu thereof; (3) failure to pay hourly and overtime wages; (4) failure to comply
21   with itemized employee wage statement requirements; (5) failure and refusal to pay agreed
22   wages; (6) failure to pay all wages upon termination; and (7) unfair business practices;
23          WHEREAS, on January 22, 2019, Plaintiff filed a First Amended Complaint, adding a
24   cause of action for violation of Labor Code § 2698, et seq., the Private Attorneys General Act
25   (“PAGA”);
26          WHEREAS, on March 21, 2019, Defendant filed a Notice of Removal of Action to the
27   United States District Court for the Northern District of California’
28          WHEREAS, on July 22, 2019, Plaintiff filed his Second Amended Complaint;
                                                      2

        [AMENDED PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS
                                 ACTION SETTLEMENT
                 Case 5:19-cv-01485-SVK Document 57 Filed 10/27/20 Page 3 of 7




 1          WHEREAS, on May 8, 2020, Plaintiff filed a Third Amended Complaint, adding a claim
 2   and sub-class for employees who earned sick pay during the applicable class period; and
 3          WHEREAS, Defendant expressly denies the allegations of wrongdoing and violations of
 4   law alleged in this Action; asserts that it has always provided its employees with proper meal and
 5   rest breaks, correctly calculated hourly rates of pay, reimbursed business expenses, and provided
 6   accurate itemized wage statements; and further denies any liability whatsoever to Plaintiff, the
 7   Settlement Class Members, or the State of California (including the LWDA); and
 8          WHEREAS, without admitting any liability, claim or defense the Parties determined that
 9   it was mutually advantageous to settle this Action and avoid the costs, delay, uncertainty, and
10   business disruption of ongoing litigation; and
11          WHEREAS, this Court granted preliminary approval of the Parties’ Class and
12   Representative Action Settlement in this Action on April 29, 2020, and an amended Order on
13   April 30, 2020 (“Preliminary Approval Order”), in which the Court modified the Class Period
14   end date; and
15          WHEREAS, the Class Notice was sent to the Class Members in accordance with the
16   Preliminary Approval Order; and
17          WHEREAS, Class Notice was sent to 39 additional Class Members via mail and email,
18   where email addresses were available, in accordance with the Court’s Order re: Additional Class
19   Member Notice and Final Approval Hearing (Dkt. No. 54); and
20          WHEREAS, a fairness hearing on the proposed Class Settlement having been duly held
21   and a decision reached,
22          NOW, therefore, the Court grants final approval of the Class Settlement, and IT IS
23   HEREBY ORDERED THAT:
24          1.       The Court has jurisdiction over the subject matter of this Action, Defendant, and
25                   the Settlement Class Members.
26          2.       The Court has determined that the Class Notice given to the Class Members fully
27                   and accurately informed all Class Members of all material elements of the
28                   proposed Class and PAGA Settlement — including the plan of distribution of
                                                      3

        [AMENDED PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS
                                 ACTION SETTLEMENT
             Case 5:19-cv-01485-SVK Document 57 Filed 10/27/20 Page 4 of 7




 1               Gross Settlement Fund, the PAGA Settlement Amount, the application for Class
 2               Representative Enhancement to Plaintiff, and the application for Class Counsels’
 3               Attorneys’ Fees and Costs — constituted the best notice practicable under the
 4               circumstances, constituted valid, due and sufficient notice to all Settlement Class
 5               Members, and complied fully with Rule 23 of the Federal Rules of Civil
 6               Procedure, the United States Constitution, and any other applicable laws.
 7      3.       The Court hereby grants final approval of the Class and PAGA Settlement as fair,
 8               reasonable and adequate in all respects to the Settlement Class Members and, to
 9               the extent applicable, the State of California (including the LWDA) pursuant to
10               Rule 23 of the Federal Rules of Civil Procedure, and orders the Parties and the
11               Settlement Administrator to implement all remaining terms of the Settlement
12               Agreement pertaining to the distribution of the Maximum Settlement Amount and
13               Net Settlement Class Amount in accordance with the terms of the Settlement
14               Agreement.
15      4.       The plan of distribution as set forth in the Settlement Agreement providing for the
16               distribution of the Net Settlement Fund to Settlement Class Members and, to the
17               extent applicable, the LWDA, is hereby finally approved as being fair, reasonable,
18               and adequate pursuant to Rule 23 of the Federal Rules of Civil Procedure.
19      5.       As previously held in the Court’s Preliminary Approval Order, the Class for
20               settlement purposes is appropriate under Fed. R. Civ. P. 23 and related case law
21               and is defined as follows: “[a]ll current and former employees who were
22               employed by National Vision, Inc. within the State of California in a non-exempt,
23               hourly position at any time from November 13, 2014, through April 30, 2020.”
24      6.       As previously held in the Court’s Preliminary Approval Order, the Court appoints
25               as Class Counsel, Diversity Law Group, P.C. and Fitzpatrick & Swanston.
26      7.       The Court approves payment of a Class Representative Enhancement of $10,000
27               to Plaintiff for his service to the Class, which shall be paid from, and not in
28               addition to, the Gross Settlement Fund.
                                                    4

     [AMENDED PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS
                              ACTION SETTLEMENT
             Case 5:19-cv-01485-SVK Document 57 Filed 10/27/20 Page 5 of 7




 1      8.       The Court approves payment of the PAGA Settlement Amount in the amount of
 2               $450,000.00, which shall be paid from, and not in addition to, the Gross
 3               Settlement Fund. The Court approves that 75% (i.e., $337,500.00) of the PAGA
 4               Settlement Amount will be paid to the LWDA and 25% (i.e., $112,500.00) will be
 5               distributed to the Aggrieved Employees in accordance with the formula set forth
 6               in the Parties’ Settlement Agreement. (Dkt. No. 48-1, Ex. A.)
 7      9.       The Court approves the payment of attorneys’ fees in the amount of
 8               $1,118,233.33 to Class Counsel, which shall be paid from, and not in addition to,
 9               the Gross Settlement Amount.
10      10.      The Court also approves the additional payment of attorneys’ costs in the amount
11               of $12,900.92 to Class Counsel to reimburse them for their expenses, which shall
12               be paid from, and not in addition to, the Gross Settlement Fund.
13      11.      The Court approves a payment of up to $19,975.00 to the Settlement
14               Administrator out of the Gross Settlement Amount. Any portion of the payment
15               to the Settlement Administrator that is unused will go to the Net Settlement
16               Proceeds.
17      12.      Any checks for Individual Settlement Payments that are not cashed within 180
18               days shall be transmitted to National Vision Crisis Relief Fund.
19      13.      All claims asserted in this Action are DISMISSED WITH PREJUDICE as to
20               Plaintiff, the Settlement Class Members, and the State of California (including the
21               LWDA) pursuant to the terms of the Settlement Agreement. Each party shall bear
22               his or its own costs and attorneys’ fees, except as provided in the Settlement
23               Agreement and as set forth above in this Order and as set forth in any other Order
24               issued in response to the application by Class Counsel for an award of attorneys’
25               fees, costs, and expenses, which hearings took place concurrently with the hearing
26               for this Order.
27      14.      Upon entry of this Order and the accompanying Judgment, the claims in this
28               Action and the Released Class and PAGA Claims of each Class Member, PAGA
                                                   5

     [AMENDED PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS
                              ACTION SETTLEMENT
               Case 5:19-cv-01485-SVK Document 57 Filed 10/27/20 Page 6 of 7




 1                 Member, and the State of California (including the LWDA) against Defendant,
 2                 and against any and all of the Released Parties as defined in the Settlement
 3                 Agreement, are fully, finally, and forever released, relinquished and discharged
 4                 pursuant to the terms of the Settlement Agreement to the maximum extent
 5                 permitted by law.
 6           15.   Upon entry of this Order and the accompanying Judgment, all Settlement Class
 7                 Members, PAGA Members, and the State of California (including the LWDA) are
 8                 hereby forever barred and enjoined from prosecuting the Released Class Claims
 9                 and Released PAGA Claims against any of the Released Parties as defined in the
10                 Settlement Agreement and as set forth in the Preliminary Approval Order.
11           16.   Each Settlement Class Member and the State of California (including the LWDA)
12                 are bound by this Order and the Judgment, including, without limitation, the
13                 release of claims as set forth in the Settlement Agreement.
14           17.   This Order, the Judgment, the Settlement Agreement, and all papers related
15                 thereto, are not, and shall not be construed to be, an admission by Defendant of
16                 any liability, claim or wrongdoing whatsoever, and shall not be offered as
17                 evidence of any such liability, claim or wrongdoing in this Action or in any other
18                 proceeding.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                    6

          [AMENDED PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
             Case 5:19-cv-01485-SVK Document 57 Filed 10/27/20 Page 7 of 7




 1
 2         18.   Without affecting the finality of this Order and the accompanying Judgment filed
 3               herewith, the Court reserves exclusive and continuing jurisdiction over the
 4               Action, the Plaintiff, the Settlement Class Members, and Defendant for the
 5               purposes of supervising the implementation, enforcement, construction, and
 6               interpretation of the Settlement Agreement, Preliminary Approval Order,
 7               distribution of the Maximum Settlement Fund, the Final Judgment, and this
 8               Order.
 9         IT IS SO ORDERED.
10
11   DATED: October 27, 2020                          ____________________________________
                                                      HON. SUSAN VAN KEULEN
12                                                    UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7

       [AMENDED PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
